Title: To John Adams from John Boylston, 6 February 1779
From: Boylston, John
To: Adams, John


     
      Dear Sir
      
       Feby. 6th. 1779
      
     
     Least it might possibly have escap’d the joynt notice of you and your Most worthy Colleague Doctr. Fr——k——d I tho’t it most needful to inform you that from publick reports as also private opinions the Friends of A——m——a have but too much reason to fear that you have about you insidious and dangerous Parricides in the Persons of Freres Lee Men who readily adopt any Measures which may promote their own interest tho’ derogatory to that of their parent Country whose In——d——ce intirely depends on a Harmony and Unity of Sentiment.
     Self preservation being the first Law and it being necessary to eat to live I heartily wish that no person whose indigent circumstances may expose them to corruption or Stock Gambling, may be in any manner employ’d by you C——ng——ss during the continuance of this present dispute.
     Pray be pleas’d to acquaint G. Tailer that I advise him to return home by the very first opportunity for as poverty is shun’d as contagious he will not find a single friend when reduc’d to a single shilling. When I wrote you my wishes to assist him I meant with your advice only. My best wishes attend you and your most worthy—being with great esteem Dr. Sr.
    